Citation Nr: 0925016	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scars of the face.

2.  Entitlement to an initial compensable evaluation for 
right groin muscle strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left acromioclavicular shoulder joint dislocation 
with residual callus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to 
September 1996.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in St. 
Louis, Missouri and Chicago, Illinois.  The Veteran's claims 
file comes from the VA Regional Office in Chicago, Illinois 
(RO).  This case was remanded by the Board in September 2008 
for additional development.

In April 2008, the Veteran raised the issue of entitlement to 
an initial compensable evaluation for a left knee strain.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
lip scar is adherent to the underlying tissue and is 0.9 
centimeters (cm.) wide.

2.  The medical evidence of record shows that the Veteran's 
right groin muscle strain is manifested by pain, tenderness, 
and limitation of hip motion to 120 degrees of flexion, 20 
degrees of extension, 50 degrees of abduction, 25 degrees of 
adduction, and 50 degrees of rotation, both internally and 
externally.  


3.  The medical evidence of record shows that the Veteran's 
left shoulder disability is manifested by pain, crepitus, and 
limitation of left shoulder motion to 170 degrees of flexion, 
160 degrees of abduction, 80 degrees of external rotation, 
and 90 degrees of internal rotation.

4.  The medical evidence of record shows that the Veteran's 
right knee disability is manifested by pain, crepitus, and 
limitation of motion to 120 degrees of flexion and 0 degrees 
of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
residual scars of the face have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

2.  The criteria for an initial compensable rating for right 
groin muscle strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5317 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for left acromioclavicular shoulder joint dislocation 
with residual callus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5203 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in June 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in January 2005, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for the disorders.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial ratings were assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial ratings, staged ratings may be assigned for 
separate periods of time.  Id.

Residual Scars of the Face

Service connection for residual scars of the face was granted 
by an April 2005 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, effective May 4, 2004.

A February 2005 VA medical examination report stated that the 
Veteran had small lacerations just under the chin and at the 
lateral canthus of the left eye.  Both of these lacerations 
required 6 stitches each.  The Veteran reported that the left 
eye and chin scars were asymptomatic.  The Veteran also had a 
laceration on the upper lip just to the right of the philtrum 
extending to the base of the nose.  This laceration was 
superficial and required no stitches.  The Veteran reported 
pain on the lip scar when he blew his nose and reported that 
it was more susceptible to mild bleeding when shaving.  On 
physical examination, the Veteran's lip scar was 1 cm. in 
length by 0.2 millimeters (mm.) in width.  The chin scar was 
1 cm. in length by 2 mm. in width.  The left eye scar was 0.4 
cm. in length by 1 mm. in width and was faint and difficult 
to see.  All of the scars were well-healed, non-ulcerated, 
and freely movable.  None were tender to palpation.  The 
Veteran's skin had a normal texture and there was no 
adherence to underlying tissue.  There was no atrophy, 
ulceration, or breakdown of the skin, or elevation or 
depression of the surface.  There was no underlying soft 
tissue damage, inflammation, edema, or keloid formation.  The 
Veteran's scars were not discolored compared to normal skin, 
nor were they indurated.  The skin near the scar was not 
inflexible and there was no limitation of motion due to the 
scars.  The scars were not disfiguring.  The diagnosis was 
residual scars of the face that were not disfiguring.

A December 2008 VA medical examination report stated that on 
physical examination the Veteran's lip scar was 3 cm. in 
length and 9 mm. in width.  It was irregularly elevated, 
taut, and there was adherence to the underlying tissue.  
There was no ulceration, but the scar was moderately tender 
to palpation and was hypopigmented.  The texture of the scar 
was rough, but there was no atrophy or frequent loss of skin 
over the scar, such as ulceration or breakdown of the skin.  
There was no elevation or depression of the surface, 
underlying soft tissue damage, inflammation, edema, or keloid 
formation.  There was no induration or inflexibility of skin 
near the scar, nor was there any pain or limitation of motion 
due to the scar.  There was no disfigurement.  The Veteran 
complained of itchiness, pain, and difficulty shaving.  There 
was no growth of beard in the area of the scar.  The scar was 
not unstable, poorly nourished, or painful on objective 
demonstration.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 
5 or more inches (13 or more cm.) in length; (2) scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

Diagnostic Code 7800 provides that a 10 percent evaluation is 
warranted for a skin disorder with one characteristic of 
disfigurement of the head, face, or neck.  A 30 percent 
evaluation is warranted for a skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for a skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

For the purposes of Diagnostic Code 7800, the medical 
evidence of record shows that the Veteran meets the criteria 
for 2 characteristics of disfigurement.  Specifically, the 
December 2008 VA medical examination report states that the 
Veteran's lip scar is adherent to the underlying tissue and 
was 9 mm. in width (0.9 cm).  These satisfy the criteria for 
the second and fourth characteristics of disfigurement.  
Accordingly, a 30 percent initial evaluation is warranted for 
the Veteran's residual scars of the face.  An evaluation in 
excess of 30 percent is not warranted at any point in the 
period on appeal, as the medical evidence of record does not 
show that the Veteran has ever had gross distortion or 
asymmetry of two features or paired sets of features or four 
characteristics of disfigurement.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the 30 percent evaluation assigned herein 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for residual scars of 
the face, there is no basis for staged ratings with respect 
to this claim.  Fenderson, 12 Vet. App. at 126.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture due to 
the service-connected residual scars of the face is not so 
unusual or exceptional in nature as to render his disability 
rating for the scars inadequate.  The Veteran's scars were 
evaluated under to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's service-
connected scar of the lip is adherent to the underlying 
tissue and is 0.9 centimeters (cm.) wide.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities rating 
for his service-connected scars.  A rating in excess of the 
currently assigned rating is provided for certain 
manifestations, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for a 30 percent rating for the Veteran's residual scars more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.118, Diagnostic Code 7800.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating than has been assigned herein, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.

Right Groin Muscle Strain

Service connection for right groin muscle strain was granted 
by an April 2005 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.115a, Diagnostic 
Codes 7399-5317, effective May 4, 2004.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that an unlisted genitourinary disorder, under 
Diagnostic Code 7399, is the service-connected disorder, and 
impairment of Muscle Group XVII, under Diagnostic Code 5317, 
is a residual condition.  See Id. (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99").

In a November 2002 private medical report, the Veteran 
complained of pain in the right lower quadrant since 1993, 
which went away after bowel movements.  On physical 
examination, the Veteran's abdomen was flat, soft, and 
nontender.

In a February 2005 VA medical examination report, the Veteran 
reported that he pulled a groin muscle during military 
service while lifting a heavy object.  The Veteran reported 
continuing pain at a level of 6 on a scale from 1 to 10, at a 
rate of 1 to 2 times per month.  He reported that the pain 
occurred with biking, lifting 35 pounds or more, or pulling 
activities.  On physical examination, there as no hernia, 
localized tenderness, or muscle spasm.  On range of motion 
testing, the Veteran had hip flexion to 120 degrees without 
pain, abduction to 50 degrees without pain, adduction to 25 
degrees without pain, extension to 20 degrees without pain, 
external rotation to 50 degrees without pain, and internal 
rotation to 50 degrees without pain.  The Veteran's gait and 
station were normal.  The diagnosis was mild strain of the 
right groin muscle.

In an October 2006 VA outpatient medical report, the Veteran 
complained of mild abdominal pain after he ate.  He reported 
that he had experienced this pain for the previous 10 to 12 
years.  The Veteran reported a new, intermittent tenderness 
around the umbilicus which he noticed on occasion when he 
picked up his children.  He reported that the pain was 
intermittent, but when it occurred it was at a level of 10 on 
a scale from 1 to 10.  He reported that he was unable to tell 
when the pain would occur, but that it was relieved by bowel 
movements.  He reported that food did not affect the pain and 
he was able to lift weights without discomfort or pain.  On 
physical examination, the Veteran's abdomen was soft, 
nontender, with positive bowel sounds, and without an 
umbilical hernia.  The assessment was chronic abdominal pain.

An October 2006 VA outpatient gastrointestinal consultation 
report stated that the Veteran was referred for an evaluation 
of abdominal pain.  The Veteran reported pain in the right 
lower quadrant and sometimes in the periumbilical region.  He 
reported that it had existed for the previous 10 to 12 years, 
was severe in nature, and lasted for a few minutes per 
occurrence.  He reported that it improved with defecation.  
On physical examination, the Veteran's abdomen was benign.  
The assessment was abdominal pain with a history that was 
"very suggestive" of irritable bowel syndrome.

In a January 2007 VA outpatient medical report, the Veteran 
complained of chronic abdominal pain.  On physical 
examination, the Veteran's abdomen was benign.  The 
assessment was abdominal pain, likely related to irritable 
bowel syndrome, with a component of gastroesophageal reflux 
disease.

A December 2008 VA medical examination report stated that the 
Veteran complained of pain in the right groin area with any 
activity that put strain on the abdomen, including a forced 
bowel movement.  The Veteran reported alternating diarrhea 
and constipation with occasional sharp, but brief, umbilical 
pain.  He related his abdominal pain to constipation, which 
caused it to increase in severity.  The Veteran also reported 
a dull ache in the right lower groin area when lifting 
objects.  He reported that the pain had two etiologies: one 
associated with a gastrointestinal disorder and one 
associated with a musculoskeletal disorder.  On physical 
examination, the Veteran's abdomen was soft and nontender 
with normal bowel sounds.  There was no organomegaly, masses, 
or tenderness.  There was some mild tenderness on palpation 
along the right inguinal ligament.  There were no masses in 
the area and no femoral hernias were palpated.  No inguinal 
hernias were noted and there was no tenderness in the 
periumbilical area on palpation.  On multiple straight-leg 
raising, the Veteran had mild to moderate pain after 
approximately 10 repetitions.  There was also mild pain with 
hyperextension of the hip in the area of the right inguinal 
ligament.  Neurovascular examination was normal.  The 
diagnosis was mild right groin strain.  The examiner stated 
that there was no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-ups.  
The Veteran did not use an assistive device and the Veteran 
did not experience incapacitating episodes or radiation of 
pain.

The Veteran has repeatedly claimed that his right groin pain 
is related to a gastrointestinal disorder, to include 
irritable bowel syndrome and gastroesophageal reflux disease.  
However, service connection is currently in effect only for a 
musculoskeletal disorder, not a gastrointestinal disorder.  
It is clear from the wording of the April 2005 rating 
decision that service connection was granted for a disorder 
that was caused by an in-service muscle sprain, not a 
gastrointestinal disorder.  As the issue of entitlement to 
service connection for a gastrointestinal disorder is not 
currently on appeal, none of the manifestations of the 
Veteran's abdominal pain which are related to a 
gastrointestinal disorder are for consideration in determine 
whether an increased initial evaluation is warranted.


The Veteran's right groin muscle strain is currently rated 
under Diagnostic Code 5317, for injury to Muscle XVII, 
involving pelvic girdle group 2.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles requires indications 
of minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in the muscle.  38 C.F.R. § 4.56(d)(1).  
Moderate disability of muscles requires indications of 
entrance and/or exit scar, small or linear, indicating short 
track of missile through muscle tissue and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderately 
severe disability of muscles requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x- 
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Under Diagnostic Code 5317, Muscle Group Muscle XVII involves 
the pelvic girdle group 2.  Functions of Muscle Group XVII 
include extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial band, and postural support of the 
body steadying the pelvis upon the head of the femur and 
condyles of the femur on the tibia.  For this muscle group, a 
noncompensable evaluation is warranted for slight disability 
and a 20 percent evaluation is warranted for moderate 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5317.

The medical evidence of record shows that the Veteran's right 
groin muscle strain is manifested by pain, tenderness, and 
limitation of hip motion to 120 degrees of flexion, 20 
degrees of extension, 50 degrees of abduction, 25 degrees of 
adduction, and 50 degrees of rotation, both internally and 
externally.  There is no medical evidence of record that the 
Veteran's right groin muscle strain has ever been manifested 
by any scarring, loss of deep fascia or muscle substance, 
impairment of muscle tone, loss of power, or a lowered 
threshold of fatigue.  Accordingly, the Veteran's right groin 
muscle strain symptoms result in no more than a slight muscle 
disability.  38 C.F.R. § 4.56(d)(1).  As such, a compensable 
evaluation is not warranted for the Veteran's right groin 
muscle strain under Diagnostic Code 5317.

As the Veteran's right groin muscle strain impacts his right 
hip, evaluations under Diagnostic Codes 5250 through 5255 are 
also for consideration.  However, there is no medical 
evidence of record that the Veteran's right groin strain has 
ever been manifested by ankylosis, extension limited to 5 
degrees, flexion limited to 45 degrees, inability to toe-out 
more than 15 degrees, inability to cross legs, abduction 
limited to 10 degrees, flail joint of the hip, or impairment 
of the femur.  Accordingly, a compensable evaluation is not 
warranted under these diagnostic codes.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2008).

The Veteran has reported right hip and abdomen pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, the February 2005 VA medical examination 
report which provided the Veteran's ranges of motion 
indicated that they were all accomplished without pain.  In 
addition, the December 2008 VA medical examination report 
stated that there was "no additional functional impairment 
due to pain, weakness, fatigability, incoordination, or 
flare-ups."  Accordingly, there is no medical evidence of 
record that the Veteran experienced pain which caused 
additional limitation of motion sufficient to warrant a 
compensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for mild strain right 
groin muscle, there is no basis for staged ratings with 
respect to this claim.  Fenderson, 12 Vet. App. at 126.  

The Board finds that the Veteran's disability picture due to 
the service-connected right groin muscle strain is not so 
unusual or exceptional in nature as to render his disability 
rating for this disorder inadequate.  The service-connected 
right groin is evaluated under to 38 C.F.R. § 4.115a, 
Diagnostic Codes 7399-5317, the criteria of which is found by 
the Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
service-connected right groin muscle strain is manifested by 
pain, tenderness, and limitation of hip motion to 120 degrees 
of flexion, 20 degrees of extension, 50 degrees of abduction, 
25 degrees of adduction, and 50 degrees of rotation, both 
internally and externally.  A compensable is provided for 
certain manifestations, but the medical evidence reflects 
that those manifestations are not present in this case.  
Therefore, no referral is required.  See VAOGCPREC 06-96, 61 
Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.115a, 
Diagnostic Codes 7399-5317.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

Left Shoulder

Service connection for left acromioclavicular shoulder joint 
dislocation with residual callus was granted by an April 2005 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective May 
4, 2004.

In an April 2004 private medical report, the Veteran 
complained of a slight ache in his left shoulder, relieved by 
non-prescription medication.  On physical examination, the 
Veteran had a full range of motion in his arms.  There was no 
crepitus in the left shoulder, the Veteran's reflexes were 
good, and his pulses were good.  No atrophy or fasciculations 
were noted, and the Veteran's strength was 5 out of 5.  The 
assessment was "a little bit of irritation or inflammation" 
of the left shoulder.

In a February 2005 VA medical examination report, the Veteran 
reported that he was right handed.  He complained of 
increasing severity of his left shoulder symptoms with pain 
on lifting weights over 15 to 20 pounds, especially with a 
duration of several minutes.  The Veteran reported the 
average intensity of the pain at level 4 on a scale from 1 to 
10 and reported that the pain continued for several hours 
after the activity.  He also reported left shoulder clicking 
and mildly diminished range of motion.  On physical 
examination, there was a moderate bony callus at the left 
acromioclavicular joints, but with no external deformity or 
muscle spasm.  The Veteran's left shoulder range of motion 
was to 160 degrees of flexion, 40 degrees of extension, 110 
degrees of abduction, 45 degrees of adduction, 50 degrees of 
internal rotation, and 50 degrees of external rotation.  The 
Veteran could not move his shoulder farther than these ranges 
due to tightness at the end of all motions.  The Veteran's 
muscle strength appeared normal.  The diagnosis was left 
acromioclavicular shoulder joint dislocation with residual 
callus.  The examiner stated that x-ray examination showed 
mild elevation of the lateral end of the clavicle at the 
acromioclavicular joint.

A July 2005 VA radiographic examination report stated that on 
views of the Veteran's left shoulder, no significant change 
was noted since February 2005.  There was mild degenerative 
joint disease of the left glenohumeral joint.

In an October 2006 VA outpatient medical report, the Veteran 
complained of intermittent left shoulder pain with lifting.  
In an October 2007 VA outpatient medical report, the Veteran 
complained of irritation of osteoarthritis of the left 
shoulder due to training.  He reported good relief with 
medication.  A January 2008 VA outpatient medical report 
stated that x-rays of the Veteran's left shoulder showed 
tendonitis.  The Veteran reported left shoulder pain after 
exercise which radiated to his neck, as well as crepitus.

A December 2008 VA medical examination report stated that the 
Veteran complained of significant left shoulder pain on 
lifting 20 pounds with 10 repetitions.  He reported being 
unable to lift objects above his head without significant 
discomfort.  The Veteran reported that the pain radiated to 
the posterior aspect of his neck and that there was crepitus.  
He reported "some relief" with non-prescription medication.  
The Veteran reported that repetitive use resulted in loss of 
functional use of the left shoulder.  On physical 
examination, no neurological or vascular defects were noted.  
The Veteran's left shoulder range of motion was to 170 
degrees of flexion with pain at 170 degrees, 160 degrees of 
abduction with pain at 160 degrees, 80 degrees of external 
rotation without pain, 90 degrees of internal rotation 
without pain, normal rotation, and normal circumduction.  
There was mild tenderness to palpation in the region of the 
acromioclavicular joint.  No skin changes or shoulder 
deformities were noted.  X-ray examination showed significant 
calcification at the inferior aspect and lateral end of the 
clavicle.  The diagnosis was mild left shoulder strain.  The 
examiner stated that there was no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  The Veteran did not use 
assistive device and the Veteran did not experience 
incapacitating episodes or radiation of pain.

The medical evidence of record shows that the Veteran's left 
shoulder disability is manifested by pain, crepitus, and 
limitation of left shoulder motion to 170 degrees of flexion, 
160 degrees of abduction, 80 degrees of external rotation, 
and 90 degrees of internal rotation.  The evidence of record 
shows that the Veteran is right-handed.  Therefore, for 
rating purposes, his left shoulder is considered his minor or 
non-dominant extremity.  See 38 C.F.R. § 4.69.

Under Diagnostic Code 5203, impairment of the minor clavicle 
or scapula warrants a 10 percent evaluation for malunion or 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion with loose movement or dislocation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The medical 
evidence of record does not show that the Veteran's left 
shoulder disability has been manifested by nonunion or 
dislocation of the clavicle or scapula at any point during 
the period on appeal.  Accordingly, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5203.  
Diagnostic Code 5203 specifically states that impairment of 
the clavicle or scapula can also be rated based on impairment 
of function of the contiguous joint.

Under Diagnostic Code 5201, limitation of motion of the minor 
arm at shoulder level warrants a 20 percent evaluation, 
limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent evaluation, and 
limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2008).  The normal range of 
motion of a shoulder is from 0 degrees to 180 degrees on 
forward flexion and abduction, with shoulder level existing 
at 90 degrees, and from 0 degrees to 90 degrees on external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2008).  
The medical evidence of record does not show that motion of 
the Veteran's left arm has ever been limited to shoulder 
level.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted for the Veteran's left shoulder 
disability under Diagnostic Code 5201.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  In addition, there is no 
medical evidence of record that the Veteran's left shoulder 
has ever been ankylosed or experienced impairment of the 
humerus.  As such, an evaluation in excess of 10 percent is 
also not warranted under Diagnostic Codes 5200 and 5202.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200 and 5202 (2008).

The record shows that left shoulder osteoarthritis has been 
diagnosed, shown through x-ray examination.  However, such 
findings, combined with the limitation of motion elicited, 
would warrant no more than a 10 percent evaluation under 38 
C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. § 
4.45.  Additionally, awarding a separate evaluation under 
Diagnostic Code 5003 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2008); see also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Accordingly, an evaluation in 
excess of 10 percent is not warranted for the Veteran's left 
shoulder disability.


The Veteran has reported left shoulder pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, the February 2005 and December 2008 VA 
medical examination reports which provided the Veteran's 
ranges of motion specifically took pain into account.  In 
addition, the December 2008 VA medical examination report 
stated that the there was "no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups."  Accordingly, there is no 
medical evidence of record that the Veteran experienced pain 
which caused additional limitation of motion sufficient to 
warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at 
most, the degree of impairment shown since the date of the 
grant of service connection for left acromioclavicular 
shoulder joint dislocation with residual callus, there is no 
basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.  

The Board finds that the Veteran's disability picture due to 
the service-connected left shoulder disability is not so 
unusual or exceptional in nature as to render the disability 
rating for this disorder inadequate.  The service-connected 
left shoulder is evaluated under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's service-connected left shoulder disorder is 
manifested by pain, crepitus, and limitation of left shoulder 
motion to 170 degrees of flexion, 160 degrees of abduction, 
80 degrees of external rotation, and 90 degrees of internal 
rotation.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the 10 percent disability rating for his service-connected 
left shoulder.  A rating in excess of the currently assigned 
rating is provided for certain manifestations, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
for the Veteran's left shoulder disorder more than reasonably 
describes the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5203.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating for the Veteran's service-connected left 
shoulder disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

Right Knee

Service connection for right knee strain was granted by an 
April 2005 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5262, 
effective May 4, 2004.  The hyphenated diagnostic code in 
this case indicates that osteomalacia, under Diagnostic Code 
5014, is the service-connected disorder, and impairment of 
the tibia and fibula, under Diagnostic Code 5262, is the 
residual condition.

In an April 2004 private medical report, the Veteran 
complained of aches and pains in his knees.

In a February 2005 VA medical examination report, the Veteran 
complained of pain in his right knee after physical 
activities to a level of 7 on a scale from 1 to 10.  He 
reported that the pain subsided after 30 minutes of rest and 
icing.  On physical examination, the Veteran's right knee had 
no external deformity, intra-articular fluid, or tenderness.  
There was no crepitus and the Veteran's right knee range of 
motion on flexion was to 120 degrees without pain.  No 
instability was noted.  The diagnosis was chronic strain of 
the right knee.  The examiner stated that x-ray examination 
showed a moderate sized bony exostosis arising from the lower 
pole of the patella.

In a June 2005 VA outpatient medical report, the Veteran 
complained of right knee pain after stretching and 
exercising.  The symptoms were treated with non-prescription 
medication with "good relief."  On physical examination of 
the Veteran's right knee there was a full range of motion and 
no edema, erythema, tenderness, or instability.

In a July 2005 VA outpatient medical report, the Veteran 
complained of right knee pain when using stairs.  The Veteran 
reported sleep impairment due to the pain, but stated that 
non-prescription mediation alleviated the pain 
"significantly."  On physical examination, there was no 
effusion, warmth, or erythema.  The Veteran's right knee 
range of motion was from 0 degrees of extension to 130 
degrees of flexion.  The patella was non-ballotable and there 
was mild crepitation with flexion and extension.  Lachman's 
test, anterior drawer test, and apprehension test were all 
negative.  There was no varus or valgus stress pain and right 
knee strength was 5 out of 5.  On x-ray examination, there 
was "very minimal" degenerative joint disease of the right 
knee with slight narrowing of the medial knee joint space.  
The assessment was early degenerative joint diseases changes 
of the right knee with mild medial compartment narrowing.

In a July 2006 VA outpatient medical report, the Veteran 
complained of intermittent right knee pain.  He reported good 
relief with medication.  In an August 2006 VA outpatient 
medical report, the Veteran complained of right knee pain.  
In an October 2006 VA outpatient medical report, the Veteran 
complained of intermittent right knee pain.  In an October 
2007 VA outpatient medical report, the Veteran complained of 
irritation of osteoarthritis of the right knee due to 
training.  In a January 2008 VA outpatient medical report, 
the Veteran reported that "part of the patella" of his 
right knee was "worn out."  He reported pain on using 
stairs and riding a bike.

A December 2008 VA medical examination report stated that the 
Veteran complained of right knee pain after walking 
approximately 1 flight of stairs or after walking half a 
mile.  He reported occasional giving way and crepitus.  The 
Veteran reported that he worked through the pain and had not 
taken "excessive" time off work due to the right knee 
disability.  On physical examination, there was joint line 
tenderness and minimal suprapatellar swelling, without 
redness or heat.  There was no apparent muscle atrophy or 
neurovascular impairment.  On range of motion testing, right 
knee flexion was to 140 degrees, with pain at 140 degrees, 
and 0 degrees of extension without pain.  The Veteran's 
medial and lateral collateral ligaments were stable.  The 
varus and valgus were neutral and there was no motion in 30 
degrees of flexion.  Lachman's test and McMurray's test were 
negative.  No abnormalities were noted on x-ray examination.  
The diagnosis was mild right knee strain.  The examiner 
stated that there was no additional functional impairment due 
to pain, weakness, fatigability, incoordination, or 
flare-ups.  The Veteran did not use assistive device and the 
Veteran did not experience incapacitating episodes or 
radiation of pain.

Osteomalacia is rated on limitation of motion of the affected 
parts or as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Degenerative arthritis is rated on the 
basis of limitation of motion.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  For the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (2008).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent evaluation, and flexion that is limited 
to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).  Under Diagnostic Code 
5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent evaluation, and extension that is 
limited to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  The standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (2008).  Recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation when it is slight and a 20 percent 
evaluation when it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and 
limitation of motion to 120 degrees of flexion and 0 degrees 
of extension.  Accordingly, a rating in excess of 10 percent 
is not warranted under either Diagnostic Codes 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In 
addition, separate ratings for limitation of flexion and 
extension are not warranted, as the record does not show that 
the Veteran's right knee range of motion has ever been 
limited to a compensable degree in either flexion or 
extension.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).

The Veteran has reported left knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the February 2005 and December 2008 VA medical 
examination reports which provided the Veteran's ranges of 
motion specifically took pain into account.  In addition, the 
December 2008 VA medical examination report stated that the 
there was "no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups."  
Accordingly, there is no medical evidence of record that the 
Veteran experienced pain which caused additional limitation 
of motion sufficient to warrant an evaluation in excess of 10 
percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

As for other provisions under the Schedule, the Veteran's 
left knee has never been ankylosed, there was no malunion or 
nonunion of the tibia and fibula, and there were no symptoms 
from the removal or dislocation of semilunar cartilage.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 
(2008); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an 
initial evaluation in excess of 10 percent is not warranted 
under these diagnostic codes.

Furthermore, a separate evaluation for instability of the 
right knee is not warranted, as the medical evidence of 
record does not show recurrent subluxation or lateral 
instability.  There is no medical evidence that the Veteran 
has ever experienced recurrent right knee subluxation.  While 
the Veteran has complained of right knee instability, the 
medical evidence of record does not show any objective 
findings of right knee lateral instability.  This is 
substantiated by the December 2008 VA medical examination 
report which specifically stated that the Veteran's medial 
and lateral collateral ligaments were stable and the varus 
and valgus were neutral with no motion in 30 degrees of 
flexion.  Accordingly, a separate evaluation for left knee 
instability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The record shows that right knee arthritis has been 
diagnosed, as shown through x-ray examination.  However, such 
findings, combined with the limitation of motion elicited, 
would warrant no more than a 10 percent evaluation under 38 
C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. § 
4.45.  Additionally, awarding a separate evaluation under 
Diagnostic Code 5003 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2008); see also Esteban, 6 Vet. App. at 
261-62.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted for the Veteran's right knee 
disability.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at 
most, the degree of impairment shown since the date of the 
grant of service connection for right knee strain, there is 
no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.  

The Board finds that the Veteran's disability picture due to 
the service-connected right knee disability is not so unusual 
or exceptional in nature as to render the disability rating 
for this disorder inadequate.  The service-connected right 
knee is evaluated under to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5014, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability 
and symptomatology.  The Veteran's service-connected right 
knee disorder is manifested by pain, crepitus, and limitation 
of motion to 120 degrees of flexion and 0 degrees of 
extension.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the 10 percent disability rating for his service-connected 
right knee disorder.  A rating in excess of the currently 
assigned rating is provided for certain manifestations, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The criteria for a 10 percent 
rating for the Veteran's right knee disorder more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial rating in excess of 10 percent, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.


ORDER

An initial evaluation of 30 percent, but no more, for 
residual scars of the face is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial compensable evaluation for right groin muscle 
strain is denied.

An initial evaluation in excess of 10 percent for left 
acromioclavicular shoulder joint dislocation with residual 
callus is denied.

An initial evaluation in excess of 10 percent for right knee 
strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


